Case: 14-15467   Date Filed: 05/26/2015    Page: 1 of 2


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-15467
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 1:14-cv-20906-UU



MATHIEU LEVY,

                                               Plaintiff - Appellant,

versus

REMY COINTREAU USA, INC.,
a foreign profit corporation,

                                               Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (May 26, 2015)

Before MARCUS, WILSON, and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
                Case: 14-15467   Date Filed: 05/26/2015   Page: 2 of 2


       Mathieu Levy appeals the dismissal of his complaint against his former

employer, Remy Cointreau USA, Inc. (Remy). Levy filed suit in district court,

seeking unpaid overtime pay under the Fair Labor Standards Act (FLSA). His

complaint alleged that he worked in excess of 40 hours per week without receiving

the premium under the Act. In the proceedings below, both parties moved for

summary judgment, and the district court granted Remy’s motion, dismissing

Levy’s claim in its entirety.

       After consideration of the parties’ briefs and upon thorough review of the

record, we find that the district court properly entered summary judgment. As the

district court correctly found, “because there is no genuine issue that Levy was a

highly compensated employee within the meaning of the regulations, his past

employment is exempt from the overtime provision of the FLSA under the

administrative employee exemption.” This exemption applies “regardless of

whether [Levy’s] primary duty involved the exercise of discretion and independent

judgment with respect to matters of significance.” Accordingly, the judgment of

the district court is

       AFFIRMED.




                                          2